


109 HR 5613 IH: To amend the Internal Revenue Code of 1986 to allow a tax

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5613
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a tax
		  credit for charitable contributions to private, nonprofit charities providing
		  health insurance premium assistance and drug co-payment assistance, thereby
		  transitioning uninsured Americans into private insurance and transitioning
		  Medicaid patients into private insurance, and for other
		  purposes.
	
	
		1.Short titleThis act may be cited as the Health
			 Insurance Tax Credit Assistance Act of 2006.
		2.Credit for
			 charitable contributions to certain private charities providing health
			 insurance premium assistance and drug copayment assistance to the uninsured and
			 underinsured
			(a)In
			 generalSubpart A of part IV of chapter 1 of the Internal Revenue
			 Code of 1986 (relating to nonrefundable personal credits) is amended by
			 inserting after section 25D the following new section:
				
					25E.Credit for
				contributions to the chronically ill uninsured and underinsured
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified charitable contributions made by the taxpayer.
						(b)LimitationThe
				amount allowed as a credit to the taxpayer under subsection (a) shall not
				exceed $1,000 ($2,000 in the case of a joint return).
						(c)Qualified
				charitable contributionFor the purposes of this section, the
				term qualified charitable contribution means a charitable
				contribution (as defined in section 170(c)) made in cash to a qualified
				charity.
						(d)Qualified
				charityFor purposes of this section—
							(1)In
				generalThe term qualified charity means an
				organization described in section 501(c)(3) and exempt from tax under section
				501(a)—
								(A)which is certified
				by the Office of Inspector General of the Department of Health and Human
				Services as meeting the requirements of paragraph (2), and
								(B)which is organized
				under the laws of a State at the time the contribution is made and is exempt
				from income taxation (if any) by such State.
								(2)Charity must work
				to assist chronically ill patients with health insurance premium assistance and
				copayment assistanceAn organization meets the requirements of
				this paragraph only if the predominant activity of such organization is the
				subsidizing of health insurance premiums and pharmacy co-payments of
				individuals who are uninsured or cannot otherwise afford health insurance or
				drug treatments.
							(e)Denial of double
				benefitNo deduction shall be
				allowed under any other provision of this chapter for any contribution for
				which a deduction or credit is allowed under subsection (a).
						(f)Election to not
				take creditNo credit shall
				be allowed under subsection (a) for any contribution if the taxpayer elects to
				not have this section apply to such contribution.
						.
			(b)Clerical
			 amendmentsThe table of sections of such subpart is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for contributions to the chronically ill
				uninsured and
				underinsured.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
